Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary

Restriction/ Election Response
The claims 11-14 belongs to another invention which is different from the claims 1-10 and 15.  The claims 1-10 and 15 were selected for examination and the claims 11-14 were cancelled by the applicant.
	This office action for US Patent application 16/652145 is responsive to communications filed on Feb 02, 2021. Currently, claims 1-15 are pending are presented for examination while claims 11-14 were cancelled.

Claim Objections
Claim 11-14 should be written as “cancelled” in the claim set.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 9, 15 is/are rejected under 35 U.S.C §102 (a)(2) as being anticipated by Garg et al. (US 20180329927A1).

Regarding claim 1, Garg et al. (US 20180329927A1) meets the claim limitations, as follows: 
An electronic device comprising: 
a display device [i.e. display; Fig. 11]; 
at least one processor [i.e. thumbnail module 104]; and 
a memory coupled to the processor [i.e. the computer-readable media 1106], 
wherein the memory store instructions, when executed [i.e. paragraph. 0066-0069], causing the processor to:
obtain at least one deformed image corresponding to a viewpoint change on the basis of an image included in content in response to detection of a thumbnail generation event for the content [i.e. obtain a plurality of portions of the panoramic image as a 2D projection containing a certain degree of distortion which can be interpreted as a deformed image in response to a thumbnail generation request; abstract, paragraph. 0003, 0018, 0020, 0048, Fig. 4 and 9]; 
map the obtained at least one deformed image to a 3-dimensional (3D) object [i.e. project the panoramic image onto a 3D surface to generate a 3D projection ; paragraph. 0003, 0018]; 
obtain at least one partial image including at least a portion of the image mapped to the 3D object [i.e. generate a series of portions of the 3D projection from the 3D projection; paragraph. 0003, 0020]; 
generate thumbnail content including the obtained at least one partial image [i.e. generate a thumbnail by projecting the coordinates of the identified objects from the 3D projection to a 2D plane; paragraph. 0020]; and 
display the thumbnail content by controlling the display device [i.e. display the thumbnail; paragraph. 0030].

Regarding claim 4, Garg et al. (US 20180329927A1) discloses the following claim 

Furthermore, Garg et al. (US 20180329927A1) discloses the claim limitations as follows:
The electronic device of claim 1, wherein the instructions cause the processor to: 
obtain at least one image segment from the obtained at least one deformed image [i.e. obtain one image segment from the 2D panoramic image as the segment of the boat; paragraph. 0020, Fig. 5]; 
synthesize the obtained image segment to a first region of the at least one partial image [i.e. synthesize the segment of the boat on the 3D surface; Fig. 7]; and 
generate thumbnail content including a partial image to which the first region is synthesized [i.e. generate the thumbnail including the boat; paragraph. 0020, Fig. 7].

Regarding claim 9, Garg et al. (US 20180329927A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Garg et al. (US 20180329927A1) discloses the claim limitations as follows:
The electronic device of claim 1, wherein the instructions cause the processor to reproduce the thumbnail content on the basis of at least one of a second user input, a size of the displayed thumbnail content, and whether the thumbnail content is entirely displayed [i.e. generate a thumbnail content based on s user search query; paragraph. 0020].

Regarding claim 15, all the claim limitations which are set forth and rejected as per discussion for claim 1.


Claim Rejections - 35 USC § 103 :AIA 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 10 is/are rejected under 35 U.S.C §103 unpatentable over Garg et al. (US 20180329927A1) in view of Kim at el. (US 20180284885 A1).

Regarding claim 1, Garg et al. (US 20180329927A1) meets the claim limitations, as follows: 
However, Garg et al. (US 20180329927A1) does not disclose about adding depth into the thumbnail content.

In the same field of endeavor, Kim at el. (US 20180284885 A1) discloses the deficient claim limitations, as follows:

The electronic device of claim 1, wherein the instructions cause the processor to add depth information to the thumbnail content [i.e. paragraph. 0052].

It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Garg et al. (US 20180329927A1) in view of Kim at el. (US 20180284885 A1) in order to create an electronic device as the claim.

Allowable Subject Matter
Claims 2-3, 5-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/             Primary Examiner, Art Unit 2487